Filed 8/14/18



                            CERTIFIED FOR PUBLICATION


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           FOURTH APPELLATE DISTRICT

                                   DIVISION TWO



PEYMAN HEIDARY,

        Petitioner,                               E068607

v.                                                (Super.Ct.No. RIF1670175)

THE SUPERIOR COURT OF                             OPINION
RIVERSIDE COUNTY,

        Respondent;

THE PEOPLE,

        Real Party in Interest.




        ORIGINAL PROCEEDINGS; petition for writ of prohibition. Steven G.

Counelis, Judge. Petition is denied.

        Khouri Law Firm, Michael J. Khouri and Jennifer W. Gatewood, for Petitioner.

        No appearance for Respondent.




                                           1
       Michael A. Hestrin, District Attorney, Elaina Gambera Bentley, Assistant District

Attorney, Kelli Catlett, Emily R. Hanks, and Erika L. Mulhere, Deputy District

Attorneys, for Real Party in Interest.

       In this matter, petitioner Peyman Heidary challenges the trial court’s denial of

his motion to set aside the indictment pursuant to Penal Code1 section 995,

subdivision (a)(1)(B). We have determined that the petition must be denied.

                                               I

                                FACTUAL BACKGROUND2

       Petitioner Peyman Heidary (Heidary) allegedly owned and oversaw a network of

medical clinics to generate fraudulent billings to workers’ compensation and insurance

carriers. A non-attorney, he also allegedly controlled the day-to-day operations of

various law firms, including California Injury Lawyers (collectively, the law firm.). He

allegedly controlled or directed hiring and firing, legal decision making, and income flow

to and from the law firm. Codefendants (and petitioners in a related writ case discussed

below) Abramowitz, a lawyer, and Solis allegedly assisted Heidary in these operations.

       A former chiropractor, Heidary also allegedly formed and controlled several

health clinics in Southern California. Each was staffed by front and back room support


       1   All further citations are to the Penal Code, unless otherwise indicated.

       2  The factual background is compiled from petitioner’s writ petition, the People’s
return, and petitioner’s traverse. The allegations of the operations of the fraudulent
scheme are summarized from the most detailed source, the People’s opposition to
petitioner’s section 995 motion.


                                               2
staff for scheduling and basic medical services (regardless of qualifications). Included

were chiropractors operating as primary treating physicians, providing blanket, cookie-

cutter services to each patient at Heidary’s direction and making as many medical

specialist referrals as possible. Despite their qualifications, they also wrote medical legal

reports (medlegals) using Heidary’s templates, the most expensive report in workers’

compensation. Medical doctors, or specialists, provided blanket treatment and medlegals

on Heidary’s orders. Billings were made in each provider’s name, and payments were

made to their accounts. However, Heidary required fee-splitting and he was the only one

allowed to withdraw funds. Heidary also had the doctors sell their accounts-receivables

(AR) to him, which he then sold to third parties.

       Under the alleged fraud scheme, injured workers appeared at the law firm, which

would fill out boilerplate paperwork and, on Heidary’s order, direct the workers to one of

his clinics to begin treatment. At the clinic, the workers underwent treatments, regardless

of need, such as massage, chiropractic, acupuncture, psychiatric and other services. After

the maximum number of visits, they were discharged regardless of medical status. Each

provider would fill out a “ ‘super bill,’ ” describing services rendered, which would then

go to support staff to review compliance with Heidary’s orders. They would forward the

superbill to a medical billing company. Those companies would generate a form to start

the claim process. The billing companies contracted with each provider to bill for

services, on Heidary’s order, including sometimes by forgery. Payment came from two

sources: workers’ compensation insurers and third-party AR buyers.



                                              3
       The People originally filed a criminal complaint, but later dismissed it in favor of

a grand jury hearing. On May 16, 2016, a Riverside County criminal grand jury returned

an indictment against petitioner and codefendants Cary Abramowitz, Ana Solis, and

Gladys Ross3 in Riverside County case No. RIF1670175. The indictment charges

count 1 for conspiracy (§ 182, subd. (a)(1)), for conspiring to knowingly make or causing

to be made any false or fraudulent claims for payment of health care benefits, in violation

of section 550, subdivision (a)(6) (Heidary, Abramowitz, Solis, and Ross); counts 2

through 19 for false or fraudulent claims for payment of health care benefits to 18

different, named insurers (§ 550, subd. (a)) (Heidary, Abramowitz, Solis, and Ross);

counts 20 through 37 for willfully and unlawfully making and causing to be made a

knowingly false and fraudulent material statement and material representation to 18

different named insurers for payment of workers’ compensation (Ins. Code, § 1871.4,

subd. (a)(1)) (Heidary, Abramowitz, Solis, and Ross); counts 38 through 66 for money

laundering (Pen. Code, § 186.10, subd. (a)) (Heidary); count 67 for unlicensed practice of

medicine (Bus. & Prof. Code, § 2052, subd. (a)) (Heidary); count 68 for “capping” (Pen.

Code, § 549) (soliciting, accepting or referring any business with the knowledge that, or

with reckless disregard for whether, the individual or entity intends to violate Pen. Code,

§ 550 or Ins. Code, § 1871.4) (Heidary, Abramowitz, and Solis); and count 69 for the

unlicensed practice of law (Bus. & Prof. Code, § 6126, subd. (a)) (Heidary and

       3 Codefendant Ross, who managed medical billing, is named in the indictment.
She is mentioned here only for background; she does not have an active petition for writ
review before this court.


                                             4
Abramowitz). The indictment also alleges a white-collar crime enhancement (Pen. Code,

§ 186.11, subd. (a)(2)) (Heidary, Abramowitz, Solis, and Ross).

       On July 18, 2016, petitioner filed a demurrer to this indictment, challenging in part

whether he had received notice of the charges and whether the indictment improperly

aggregated multiple acts into single counts. The People opposed and petitioner filed a

reply. The trial court conducted a hearing on August 19, 2016, and overruled the

demurrer. Petitioner did not seek review of that decision. But, on December 19, 2016,

petitioner filed a motion to set aside the indictment pursuant to section 995, essentially

repeating the arguments from demurrer. The People again opposed. The trial court

issued a ruling denying the motion on June 9, 2017. That order is the subject of the

instant petition for writ of prohibition, which petitioner filed on June 26, 2017. This

court summarily denied the petition on August 8, 2017. Petitioner sought review with the

California Supreme Court.

       On October 11, 2017, the Supreme Court issued the following order: “The

petition for review is granted. The matter is transferred to the Court of Appeal, Fourth

Appellate District, Division Two, with directions to vacate its order denying the petition

for writ of mandate and to issue an order directing respondent court to show cause why

petitioner is not entitled to the relief requested based on his claims that (1) the indictment

failed to provide constitutionally adequate notice of the charges against him; and (2) the

indictment improperly aggregated multiple acts into single counts. The request for stay is

denied without prejudice to petitioner renewing the request in the Court of Appeal.” This



                                              5
court vacated its summary denial of August 8, 2017. Petitioner then requested an

immediate stay of all further proceedings in the underlying criminal case. This court

issued the order to show cause, addressing the two points in the Supreme Court’s

October 11, 2017 order and setting a briefing schedule. This court then denied

petitioner’s request for immediate stay and petitioner again sought review with the

Supreme Court.4 On December 13, 2017, the Supreme Court denied the petition for

review and application for stay. After an extension of time, the parties completed their

briefing.5




       4  On November 7, 2017, the Fourth District, Division Three, issued Hoffman v.
Superior Court (2017) 16 Cal.App.5th 1086, after an order to show cause on substantially
similar issues at the direction of the Supreme Court. Hoffman involved similar insurance
fraud charges, aggregated to form felony counts, contained in an information and
reviewed for probable cause at a preliminary hearing. It was also subject to a demurrer,
which that superior court overruled. Here, petitioner was indicted by a grand jury, which
heard testimony and received exhibits into evidence. The case is presented here as a writ
petition following denial of a section 995 motion. Substantively, the cases are closely
related. The Supreme Court denied review of Hoffman on February 14, 2018. Because
of the difference in procedural posture in this case from Hoffman and because this case
also addresses Insurance Code section 1871.4, which Hoffman does not, we issue
Heidary v. Superior Court as a published opinion.

       5  Concurrently, a similar scenario played out in the companion case of
Abramowitz, et al. v. Superior Court, No. E068714, arising from the same facts and
indictment and subject to the same writ procedures and requests for review in our
Supreme Court. Because the cases are closely related and similar arguments were raised
in each, this court waited for briefing to complete in that case also before proceeding.
Heidary elected to proceed at oral argument; Abramowitz did not. While we issue this
case as a published opinion, there is no need to publish both, and Abramowitz v. Superior
Court will issue separately as a nonpublished opinion.


                                            6
                                              II

                                       DISCUSSION

       Petitioner seeks a writ of prohibition to vacate the respondent superior court’s

order denying his motion to set aside indictment, and that such motion be granted with

charges against petitioner dismissed. He broadly argues that the indictment lacks

reasonable or probable cause on all counts for various reasons, and that the indictment

cannot be amended to effect a demand for an election. Among his arguments are that the

insurance fraud and workers’ compensation fraud claims are improperly aggregated, and

that the indictment does not give due process notice of the charges against him to prepare

a defense for trial. The Supreme Court’s order quoted above focuses on these last two

points. We disagree with petitioner and specifically address the petition as framed by the

particular issues the Supreme Court articulated.

       A petition for writ of prohibition lies to prevent a threatened judicial act that is

without, or in excess of, a court’s jurisdiction. (Code Civ. Proc., § 1102 [“The writ of

prohibition arrests the proceedings of any tribunal, corporation, board, or person

exercising judicial functions, when such proceedings are without or in excess of the

jurisdiction of such tribunal, corporation, board, or person.”]; Abelleira v. District Court

of Appeal (1941) 17 Cal.2d 280, 286-291; Green v. City of Oceanside (1987) 194

Cal.App.3d 212, 220.)




                                               7
A.     Jurisdiction

       Preliminarily, the People acknowledge that the order to show cause invoked two

issues: “Whether petitioner was afforded due process notice of the charges against him

and whether the indictment improperly aggregated multiple acts into single counts.” But,

the People argue in addition that this court “does not have jurisdiction over either claim

in the context of petitioner’s section 999a writ from the denial of his section 995 motion

to set aside the indictment.” We disagree.

       The main thrust of the People’s argument is that petitioner raised his instant

arguments in a previous demurrer to the superior court, which overruled the demurrer,

but petitioner never challenged the ruling. Instead, the People argue, petitioner

repackaged his arguments into an improper section 995 motion. Yet, it was a section 995

motion that the trial court and the parties contemplated during the hearing on the parties’

demurrers. The Hoffman court also found that approach appropriate. (Hoffman, supra,

16 Cal.App.5th, at pp. 1096-1097 [“where the evidence is truly inadequate to convey the

circumstances of the alleged offense, defendant’s remedy is a section 995 motion”].)

This court therefore finds this matter to be procedurally proper and that the court has

jurisdiction to consider it.

       Having addressed the People’s jurisdiction argument, we turn to the issues the

Supreme Court identified. However, we will examine the issues in reverse order.




                                             8
B.     The Indictment Properly Aggregates Multiple Acts into Single Counts

       The Supreme Court directed us to order the parties to show cause as to whether

“the indictment improperly aggregated multiple acts into single counts.”

       First, only a portion of the 69 counts in the operative indictment involve

aggregation of multiple acts into single counts. Notably, counts 2 through 19 for

insurance fraud in violation of Penal Code section 550, subdivision (a)(6), explicitly

allege that “the aggregate amount of claims and amount at issue exceeded Nine Hundred

Fifty dollars ($950) . . . .” Counts 20 through 37 for violations of Insurance Code

section 1871.4, subdivision (a)(1) (the workers’ compensation claims as defined in

Lab. Code, § 3207), do not overtly use the term “aggregate” regarding multiple acts, but

the counts are based on such multiple acts. Further, petitioner argues as much in the

petition and in his traverse, contending that the insurance and workers’ compensation

fraud claims are improperly aggregated, violate the due process requirement of adequate

notice of the charges against him (discussed in the next section), and that the other counts

against him (e.g., conspiracy, capping, etc.) must fall if the fraud claims are improper.

Counts 38 through 66 for money laundering (Pen. Code. § 186.10, subd. (a)), addressed

solely against this petitioner, do not aggregate claims, nor do the remaining counts.

Accordingly, we will only address the aggregation issue with respect to counts 2 through

19 and 20 through 37.

       Petitioner argues that the insurance fraud counts do not state specifics as to any

single act, but aggregate claims of fraudulent acts by individual insurer, one insurer per



                                             9
count. But, section 550, subdivision (c)(2)(B), permits aggregation of claims: where the

amount at issue is $950 or less, the claim is a misdemeanor; if over $950 in any 12-

consecutive-month period, it is a felony. Petitioner relies on People v. Zanoletti (2009)

173 Cal.App.4th 547, 560, to argue that aggregation in this manner is improper.

However, Zanoletti dealt with charges under section 550, subdivision (a)(1).

Section 550, subdivision (c)(2)(B), explicitly permits aggregating violations of

section 550, subdivision (a)(6), as applicable here. The People charge each count as a

felony with amounts exceeding $950, over a five year six month period. The individual

claims are presented in a manner, described fully in the next section below, through

which the People may identify claims that exceed in the aggregate the amount of $950 in

a 12-consecutive-month period contained within the five year six month period, making it

a matter of proof at trial to show claims aggregated to meet the 12-consecutive-month

requirement.

       Thus, each of counts 2 through 19 allege that multiple fraudulent claims against

each insurer aggregate to exceed the minimum of $950 for charging as a felony.

       For example, count 2 (insurance fraud) alleges:

       “For a further and separate cause of action, being a different offense from but

connected in its commission with the charge set forth in count 1 hereof, the Criminal

Grand Jury of the County of Riverside by this Indictment hereby accuses PEYMAN

HEIDARY and CARY DAVID ABRAMOWITZ and ANA SOLIS and GLADYS ROSS

of a violation of Penal Code section 550, subdivision (a), subsection (6), a felony, in that



                                             10
on or about January 1, 2009 through and including July 15, 2014, in the County of

Riverside, State of California, the defendants did willfully and unlawfully and knowingly

make and cause to be made a false and fraudulent claim for payment of a health care

benefit, to wit, from ACE, and the claim and amount at issue exceeded Nine Hundred

Fifty dollars ($950) and the aggregate amount of claims and amount at issue exceeded

Nine Hundred Fifty dollars ($950) in a five years and six-month consecutive period.

       “It is further alleged that in the commission and attempted commission of the

above offense the said defendants, PEYMAN HEIDARY and CARY DAVID

ABRAMOWITZ and ANA SOLIS and GLADYS ROSS, with the intent so to do, took,

damaged and destroyed property of a value exceeding $200,000, within the meaning of

Penal Code section 12022.6, subdivision (a), subsection (2).”

       The aggregated count thus presents a single offense—“a further and separate

cause of action” in which “the defendants did willfully and unlawfully and knowingly

make and cause to be made a false and fraudulent claim for payment of a health care

benefit”—like the counts that Division Three of this court determined to be permissible

aggregations of claims to constitute a felony count. (Hoffman, supra, 16 Cal.App.5th at

p. 1095.)

       Nor does section 802, subdivision (a), impose a one-year statute of limitations on

individual claims, as petitioner briefly claims in his traverse. Petitioner contends that

many of the individual claims are for less than $950 and therefore constitute

misdemeanors, meaning that section 802, subdivision (a), imposes a one-year statute of



                                             11
limitations. Under that theory, petitioner asserts, claims over a year old would have to be

dismissed. However, he does not support his contention with either substantive argument

or citation to authority other than section 802, subdivision (a). (Cahill v. San Diego Gas

& Electric Co. (2011) 194 Cal.App.4th 939, 956 [arguments not supported by adequate

argument or authority may be deemed forfeited].)

       Further, he ignores that the People have aggregated and pleaded the counts in the

indictment as felonies, as permitted under section 550, subdivision (c)(2)(B), which

impose a three-year limitations period. (See § 801.) Moreover, a longer limitations

period applies in the case of felony insurance fraud. “Notwithstanding Section 801 or

any other provision of law, prosecution for any offense described in subdivision (c) of

Section 803 shall be commenced within four years after discovery of the commission of

the offense, or within four years after the completion of the offense, whichever is later.”

(§ 801.5.) Section 803, subdivision (c)(6), includes felony insurance fraud in violation of

section 550 and Insurance Code section 1871.4, the specific grounds stated in the

indictment here. The parties may differ as to when claims were discovered or completed,

and such will be subject to proof at trial.

       Next, petitioner’s contentions relating to counts 20 through 37 are also unavailing.

As pleaded, these workers’ compensation counts are “connected” to counts 1 through 19,

including the aggregated claims in counts 2 through 19. However, the charged violations

of Insurance Code section 1871.4, subdivision (a)(1), do not themselves rely on

aggregating amounts to reach a felony minimum amount. Instead, they again state a



                                              12
single offense of making “a knowingly false and fraudulent material statement and

material representation” to the victim insurers. For example, count 20 alleges:

       “For a further and separate cause of action, being a different offense from but

connected in its commission with the charges set forth in counts 1 through 19 hereof, the

Criminal Grand Jury of the County of Riverside by this Indictment hereby accuses

PEYMAN HEIDARY and CARY DAVID ABRAMOWITZ and ANA SOLIS and

GLADYS ROSS of a violation of Insurance Code section 1871.4, subdivision (a),

subsection (1), a felony, in that on or about January 1, 2009 through and including

July 15, 2014, in the County of Riverside, State of California, the defendants did willfully

and unlawfully make and cause to be made a knowingly false and fraudulent material

statement and material representation, to wit, to ACE, for the purpose of obtaining and

denying compensation, as defined in Labor Code section 3207.”

       The workers’ compensation claims under Insurance Code section 1871.4,

subdivision (a)(1), thus present no greater aggregation problem than do those in counts 2

through 19 for insurance fraud. (See Hoffman, supra, 16 Cal.App.5th at p. 1095.)

       Altogether, the claims discussed above are properly aggregated in the indictment.

C.     The Indictment Provides Constitutionally Adequate Notice

       The Supreme Court also directed us to order the parties to show cause as to

whether “the indictment failed to provide constitutionally adequate notice of the charges

against him[.]” In Hoffman, Division Three of this court observed that, “ ‘Under modern

pleading procedures, notice of the particular circumstances of an alleged crime is



                                            13
provided by the evidence presented to the committing magistrate at the preliminary

examination, not by a factually detailed information.’ ” (Hoffman, supra, 16 Cal.App.5th

at p. 1092, quoting People v. Jennings (1991) 53 Cal.3d 334, 358.) In fact, “ ‘the time,

place and circumstances of charged offenses are left to the preliminary hearing transcript;

it is the touchstone of due process notice to a defendant.’ [Citations.]” (Hoffman, at

p. 1092.) And further, “ ‘Assuming that the indictment is sufficiently definite and certain

in charging several different offenses, no injury resulted to the defendant by reason of a

failure to separate the charge into separate counts. Indeed, he is the gainer thereby, as

only one penalty can be imposed.’ ” (Id. at pp. 1094-1095, quoting People v. Steelik

(1921) 187 Cal. 361, 370.)

       Nonetheless, petitioner argues that in Hoffman, supra, 16 Cal.App.5th at p. 1093,

each count of that felony information “specifically identified the name of the patient, date

of service at issue, date the claim was submitted, and type of service at issue.” He goes

on to contend that “Division Three of this Court held that the defendant’s due process

right to notice was satisfied based on the preliminary hearing transcript and specific

information, but the information in Hoffman provided far more notice than the indictment

in this case. In Hoffman, the People set forth the precise time frames, patient files, and

preliminary exhibit numbers within the felony information. . . . Whereas, the indictment

in this case fails to specify any of that information. The indictment against the Petitioner

simply states that over the period of five years, the Petitioner allegedly submitted false




                                             14
claims.” However, petitioner misstates Hoffman and misrepresents the information

presented in this case.

       The Hoffman court reviewed the simplified California pleading rules and the due

process requirement, and then discussed the accusatory pleading in that case. (Hoffman,

supra, 16 Cal.App.5th at pp. 1091-1093.) That court stated, “Viewing the amended

information against this backdrop, we first observe that it contains more information than

is necessary to satisfy the basic statutory pleading requirements. Each count identifies

the offense, the victim (for most counts, an insurance provider), the type of alleged

fraudulent claim, the specific timeframe during which the offense occurred, the patient

files relevant to the offense, and the preliminary hearing exhibit number containing the

evidence to support the count. Under [Penal Code] sections 948 through 959, it would

have been sufficient to simply state: Defendant did . . . knowingly make or cause to be

made a false or fraudulent claim for payment of a health care benefit. (See § 550,

subd. (a)(6).) Due process may require that the victim and type of fraud be identified

(which was the case in the original information). And whether or not due process does so

require, we believe it to be a best practice where there are so many counts involved. But

it was certainly unnecessary, under the statutory framework, to identify precise

timeframes, patient files, or preliminary hearing exhibit numbers. That was the function

of the preliminary hearing.” (Hoffman, at p. 1093, italics added.) That court also

referred to the inclusion of, for example, a “ ‘list of patients’ ” for each healthcare claim

submitted as, “that information is surplusage.” (Id. at p. 1095.) It is apparent that the



                                              15
Hoffman court did not “h[o]ld that the defendant’s due process right to notice was

satisfied based on the preliminary hearing transcript and specific information . . .” in the

accusatory pleading, as petitioner claims. It is that “specific information” that the

Hoffman court found unnecessary so long as it was in the transcript and exhibits from the

preliminary investigation or, here, grand jury proceedings.

       This court has reviewed the indictment, the grand jury transcript, and exhibits

submitted to the grand jury. Those exhibits collect victim responses to queries pursuant

to Insurance Code section 1877.3. Typically, individual fraud managers for each of the

victim insurers prepared the responses to the section 1877.3 letters, in the form of

spreadsheets and related listings or summaries. Those responses were labeled according

to victim and presented to the grand jury.6 (The section 1877.3 letters were generally

included in a file such as CNA-1, LIB-1, or ACE-1, which were discussed during the

grand jury proceedings, but not included in the record of this petition. A representative


       6 Spreadsheet and other files specifically included in the record of this petition
are: ACE2, ACE3, ACE4, ACE5, ACM2, ACM3, ACM4, ACM5, AIG2, AIG3, AIG4,
BERK2, BERK4, BERK6, BERK7, CNA2, CNA3, CNA6, CNA7, CNA8, CRUM2,
CRUM4, CRUM5, EMP2, EMP4-1, EMP6, EMP8, ENIC1, ENIC2, FARM2, FARM3,
FARM4, FARM5, FARM6, FIRE2, FIRE4, FIRE5, FIRE6, FIRE7, HART2, HART3,
HART4, HART5, HART6, ICW2, ICW3, ICW5, ICW6, LIB2, LIB3, LIB4, LIB5, REP2,
REP3, REP4, REP5, REP6, SCIF2, SCIF3, SCIF4, TRAV1, TRAV2, TRAV3, ZEN2,
ZEN4, ZUR2, ZUR3, and ZUR4-2. These represent ACE American Insurance Co.;
American Claims Management; American International Group; Berkshire/Hathaway;
CNA Insurance; Crum & Forester; Employers Insurance; Everest National Insurance Co.;
Farmer’s; Fireman’s; Hartford; Insurance Carriers of the West; Liberty Mutual; Republic
Indemnity; State Compensation Insurance Fund; Traveler’s; Zenith Insurance Co.; and
Zurich Insurance of North America. Additional files are discussed in portions of the
grand jury transcript.


                                             16
sample of a section 1877.3 letter is the first document in file SCIF3, titled “claims binder

SCIF Martinez Figueroa Alvarez.” The People took the testimony of the insurers’ fraud

managers, or their representatives (such as in-house data analysts or third-party managers

who collected the data for the responses), before the grand jury to walk through the

spreadsheets and explain the data within them.

       For example, Oliver Glover, who manages the health care fraud investigations

team at Zenith Insurance Company, testified as to the fraud investigation process at

Zenith. In response to the Insurance Code section 1877.3 letter (discussed as file ZEN-

1), Mr. Glover directed the preparation of Zenith’s response with a company data analyst.

Mr. Glover explained that a document in file ZEN-2 provided a key to understanding the

spreadsheet of data in response to the request. He further explained that the company’s

data systems extracted all information from each bill to analyze what went on with

particular patients, doctors and trends in medical care. The spreadsheet itself—titled

“Zenith Data for 1877 Request 2014-04-08 – Excel”—could be searched by the injured

worker’s name, by client number, by IRS number, by service address, by pay to address,

and other means. The spreadsheet provides detailed tracking information as to each

claim, each billing, the amount of the billing, how much was received, the dates of the

billing, any denial of charges, the service that was billed (i.e., the particular treatment)

with its five-digit code and any modifier of the treatment, any unique flags, and other

information captured under columns A through AQ. The People have explained several

times that each entry—that is, each service with its related billing and all other



                                              17
modifications as described above—represents a separate fraudulent claim on petitioner’s

part. A separate tab on the spreadsheet provides payment information by date, amount,

and entity paid. The information provides petitioner with specific notice of each

transaction, aggregated for indictment counts 18 and 36 involving allegedly fraudulent

claims against Zenith for the purpose of meeting the $950 in a 12-consecutive-month

period requirement under Penal Code section 550, subdivision (a)(6), as well as under

Insurance Code section 1871.4, subdivision (a)(1). The notice is contained within the

grand jury exhibits and testimony and is adequate. (Hoffman, supra, 16 Cal.App.5th at

p. 1093.)

       Similarly, Glen Smith, a special investigator for Zurich Insurance of North

America, testified about the fraud investigation process at Zurich. He also received an

Insurance Code section 1877.3 letter and prepared Zurich’s response in the form of

spreadsheets. Two spreadsheets in file ZUR-2 include one entitled “Zurich Copy of

Peymen [sic] Heidary link to PO Box ZNA Exposure – Excel,” which lists payees by

name and tax identification number (TIN) and by year for the total amounts actually paid

to each in the first tab, “PD by provider.” The next tab, “PD by claim,” identifies claim

numbers line by line, with the amount paid for each by year with a grand total. The

“detail” tab provides detailed information by claim number, TIN, line of business, the

handling office, the claimant’s name, the name of the insured, the payee by name and

address information over multiple columns, the loss state, the payee TIN, the date of loss

(date on which the claim occurred), claim entry date into the Zurich system, payment date



                                            18
and year, the “pay kind” code used to identify the service, date of service, from and to

(i.e., range of dates paid), total billed and total paid. The final tab, “Heidary TINS,” is

simply a list of TINs to identify claims paid to petitioner.

       The next spreadsheet, “Zurich Peyman Heidary and California Injury Lawyers,”

also includes tabs. The first is “billed versus PD by year, by address.” It provides a

listing of payments made by years (2009 through 2014) by address of the payee. The two

remaining tabs (“CA Injury Lawyer detail” and “P.O. Box 76002 detail”) include detail

columns, similar to the first spreadsheet, for the summary totals in the first tab. File

ZUR-3 compiles each individual Division of Workers’ Compensation form 1 (DWC-1)

for Zurich, completed by each claimant to verify the date and type of injury.

       It is a straightforward matter to determine each claim line item and identify the

dates and amounts of the claim paid for aggregation purposes. Again, as the People have

explained, each entry represents a separate allegedly fraudulent claim by petitioner. As

with the Zenith example, above, the Zurich information arrayed in this manner is easily

discerned and, with the grand jury transcript, provides adequate notice of each transaction

for the individual indictment counts. (Hoffman, supra, 16 Cal.App.5th at p. 1093.)

       In another example, Nicole Sullivan is a provider fraud program manager for

American Claims Management (ACM), a third-party administrator that administers

claims for insurance companies insuring employers. She also responded to an Insurance

Code section 1877.3 letter on the parts of multiple insurers, among them California

Restaurant Mutual Benefit Corporation (CRMBC). She similarly testified to the contents



                                              19
of a spreadsheet of patients, claims, billings, types of treatment, dates of services and

billings, date of check processing, entity to whom payment was made, etc., contained in

file ACM-2. The People briefly reviewed file CRMBC1 with Ms. Sullivan, a file not

included in the record here, but determined not to admit it because it duplicated the data

in ACM-2. Supplemental information was available in ACM-3, including all documents

within each claim file. Counts 6 and 24 involve allegedly fraudulent claims against

CRMBC. Although there is no dedicated file labeled “CRMBC,” the data in the ACM

file and Ms. Sullivan’s testimony provides adequate notice to petitioner. (Hoffman,

supra, 16 Cal.App.5th at p. 1093.)

       Other files for other victim insurers are in the record and were similarly presented

to the grand jury and were subject to detailed descriptive testimony by insurer fraud

agents or representatives. All told, the testimony and exhibits in the grand jury transcript

provide an effective roadmap to satisfy the due process notice requirement.

       Regardless, petitioner contends that he must prepare to defend against thousands

of potential fraud claims. The court in Hoffman addressed this specific point as well.

“The court has tools at its disposal to mitigate that difficulty, such as severing offenses

into separate trials pursuant to section 954, or, under appropriate circumstances,

continuances to address any shift in the prosecutor’s strategy pursuant to section 1050.

[Citation.]” (Hoffman, supra, 16 Cal.App.5th at p. 1098.) Additionally, the trial court

may issue a unanimity instruction. (Id. at p. 1095.)




                                             20
       To the extent that petitioner continues to claim that the indictment, along with the

grand jury transcript and exhibits, does not provide him notice of the charges against him,

the court can only conclude that it is because petitioner is turning a blind eye while

advancing his argument. Between the indictment, the contents of the thorough and

detailed grand jury transcript, and the exhibits presented to the grand jury and contained

in the record (including the record here), due process has been satisfied and petitioner has

been given adequate notice of the charges against him. (Hoffman, supra, 16 Cal.App.5th

at p. 1092 [information and preliminary hearing transcript provide due process notice].)

In that light, this case does not fall under the “ ‘unusual circumstances’ ” in which “ ‘an

otherwise proper pleading may . . . fail to afford due process notice[.]’ ” (Ibid., quoting

People v. Lucas (1997) 55 Cal.App.4th 721, 737.)

       Accordingly, there is no basis for issuing a writ of prohibition.

                                             III

                                      DISPOSITION

       The petition for writ of prohibition is denied.

       CERTIFIED FOR PUBLICATION

                                                                RAMIREZ
                                                                                         P. J.
We concur:



MILLER
                           J.




                                             21
FIELDS
         J.




              22